Citation Nr: 0319601	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable evaluation for a 
ganglion cyst of the left wrist.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of a left shoulder 
arthroscopy.

7.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of an anterior cruciate 
ligament repair, right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel

INTRODUCTION

The veteran had active service from February 1980 to June 
1998.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  The Board remanded 
this claim to the RO in March 2001.  

The Board addresses the issues of entitlement to service 
connection for a low back disorder and entitlement to service 
connection for sinusitis as well as entitlement to an initial 
compensable evaluation for a ganglion cyst of the left wrist 
in the Remand section of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claims' equitable 
dispositions.

2.  The veteran does not currently have right ear hearing 
loss by VA standards.

3.  The veteran does not currently have sleep apnea. 

4.  The veteran's left shoulder disability manifests as 
limitation of internal rotation and crepitus.

5.  The veteran's right knee disability manifests as 
stiffness and limitation of flexion.

6.  None of the veteran's disabilities is so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002); 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002). 

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.303 (2002). 

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for postoperative residuals of a left 
shoulder arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5203 (2002). 

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for postoperative residuals of an 
anterior cruciate ligament repair, right knee, have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for right ear hearing loss and 
sleep apnea, and initial evaluations in excess of 10 percent 
for postoperative residuals of a left shoulder arthroscopy 
and an anterior cruciate ligament repair of the right knee.  
In a rating decision dated March 1999, the RO denied the 
veteran entitlement to service connection for right ear 
hearing loss and sleep apnea and granted the veteran service 
connection for left shoulder and right knee disabilities.  
Thereafter, the veteran in pertinent part, appealed the 
service connection denials and the initial evaluations 
assigned his left shoulder and right knee disabilities.  

While the veteran was in the process of appealing his claim, 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
eliminates the need for a claimant to submit a well-grounded 
claim and redefines the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  The law was made applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA, and which 
were not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a Remand issued in 
March 2001 and a letter dated June 2002, the Board and the 
RO, respectively, notified the veteran of the change in the 
law and indicated that it was developing and would reconsider 
his claims pursuant to that law.  As explained below, the RO 
indeed took action consistent with the notification and 
assistance provisions of the VCAA and then, in a supplemental 
statement of the case issued in February 2003, reconsidered 
the veteran's claims pursuant to the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  For 
instance, in its June 2002 letter, the RO informed the 
veteran that he needed to submit medical evidence 
establishing that he had a current disability that resulted 
from an in-service injury or disease.  The RO requested the 
veteran to identify the names and addresses of all pertinent 
treatment providers, both VA and non-VA, and to complete and 
return the enclosed forms to permit release of his treatment 
records to VA.  The RO indicated that it would make 
reasonable efforts to get these records.  The RO also offered 
assistance obtaining employment records and records from 
Federal agencies, providing a medical examination, and 
securing a medical opinion.  The RO indicated that, despite 
its assistance, it was ultimately the veteran's 
responsibility to submit evidence in support of his claims.  
The RO noted that, in the meantime, it had obtained the 
veteran's x-ray reports dated July 1998 and was scheduling 
the veteran for VA examinations.  

In addition, in rating decisions dated March 1999 and January 
2003, letters notifying the veteran of those decisions, a 
statement of the case issued in September 1999, and a 
supplemental statement of the case issued in February 2003, 
the RO informed the veteran of the reasons for which his 
claims had been denied and of the evidence still needed to 
substantiate his claims, notified him of all regulations 
pertinent to his claims, including those involving VA's 
duties to notify and assist, and provided him an opportunity 
to submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  Specifically, the 
RO developed the medical evidence to the extent necessary to 
decide equitably the veteran's claims.  In April 1998, July 
1998, August 1998, and November 2002, the RO afforded the 
veteran VA examinations, during which examiners discussed the 
etiology and severity of the disorders at issue in this 
appeal.  The RO was not able to assist the veteran in 
obtaining treatment records in support of his claims because, 
according to the veteran, he had not sought post-service 
treatment for the claimed disorders.

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
dispositions of the claims, the Board must now decide the 
merits of those claims.

I.  Service Connection

The veteran seeks service connection for right ear hearing 
loss and sleep apnea. Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002). 

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system (including 
sensorineural hearing loss) became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

A.  Hearing Loss - Right Ear

In written statements submitted in support of his claim and 
during a VA audiology examination conducted in August 1998, 
the veteran asserted that he developed high frequency hearing 
loss in the 1980s, after being exposed to small arms and 
mortar fire, artillery, and noises associated with aircraft 
and simulators.  He argued that the medical evidence of 
record confirmed that he had hearing loss.

The veteran had active service from February 1980 to June 
1998.  During this time period, he was exposed to hazardous 
noise, his hearing worsened, and examiners diagnosed 
decreased hearing and high frequency hearing loss.  However, 
audiometer readings never showed right ear hearing loss by VA 
standards.  

Since discharge, the veteran has not sought treatment for 
hearing loss and has undergone only one VA audiology 
examination.  Audiometer readings from this examination, 
which was conducted in August 1998, again do not show right 
ear hearing loss by VA standards.  On this date, an examiner 
noted the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
15

The examiner also noted speech recognition of 96 percent in 
the right ear.  He diagnosed bilateral sensorineural hearing 
loss.  

Based on this evidence, the Board finds that the veteran does 
not currently have right ear hearing loss by VA standards.  
To merit an award of service connection under 38 U.S.C.A. § 
1110 or § 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence, 
other than his own assertions, establishing that he has right 
ear hearing loss by VA standards.  Unfortunately, these 
assertions, alone, may not be considered a competent 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

In light of the foregoing, the Board concludes that right ear 
hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for right ear hearing 
loss.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
resolution of his claim and his claim must be denied. 

B.  Sleep Apnea

In written statements submitted in support of his claim, the 
veteran asserted that he had sleep apnea, which initially 
manifested in service.  He further asserted that a sleep 
study conducted in April 1998 confirmed this fact.

The veteran's service medical records support the veteran's 
claim in that they show that the veteran complained of, and 
was diagnosed with, sleep apnea during service.  His post-
service medical records refute the veteran's claim, however, 
because they show that the veteran does not currently have 
this disorder.  According to the sleep study to which the 
veteran referred, in April 1998, a technician evaluated the 
veteran's sleep state, respiratory effort, air flow, left 
EMG, oxygen saturation and heart rate for in excess of 400 
minutes and concluded that there was no apnea or other sleep 
disturbances.  A physician who reviewed the results concluded 
that the veteran had reasonable sleep quality and no evidence 
of significant sleep-disordered breathing or nocturnal 
hypoxemia.  

Based on this evidence, the Board finds that the veteran does 
not currently have sleep apnea.  Again, the veteran has 
submitted no evidence, other than his own assertions, 
establishing that he has sleep apnea.  Under Espiritu v. 
Derwinski, 2 Vet. App. at 494-95, these assertions, alone, 
may not be considered a competent diagnosis of a current 
disability.  In light of the foregoing, the Board concludes 
that sleep apnea was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sleep apnea.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of his claim and his claim must be 
denied. 


II.  Higher Initial Evaluations

The veteran seeks higher initial evaluations for his left 
shoulder and right knee disabilities.  He alleges that the 
evaluations initially assigned these disabilities do not 
accurately reflect the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

A.  Left Shoulder Disability

The RO has evaluated the veteran's left shoulder disability 
as 10 percent disabling pursuant to DC 5203.  Under 38 C.F.R. 
§ 4.71a, DC 5203 (2002), a 10 percent evaluation is 
assignable for malunion of the major or minor clavicle or 
scapula, or for nonunion of the major or minor clavicle or 
scapula without loose movement.  A 20 percent evaluation is 
assignable for nonunion of the major or minor clavicle or 
scapula with loose movement, or for dislocation of the major 
or minor clavicle or scapula.  An evaluation of 20 percent is 
also assignable for limitation of motion of the major or 
minor arm at shoulder level, or for malunion of the major or 
minor humerus with moderate deformity.  38 C.F.R. § 4.71a, 
DCs 5201, 5202 (2002).  As explained below, the veteran's 
left shoulder disability picture more nearly approximates the 
criteria for the 10 percent evaluation the RO initially 
assigned.

The veteran initially injured his left shoulder in service 
and was diagnosed with chronic left shoulder subluxation.  In 
October 1992, this problem necessitated surgery, 
specifically, a left shoulder arthroscopy and staple 
capsulorrhaphy.  Postoperatively, and following a period of 
immobilization, the veteran underwent rehabilitation.  During 
subsequent evaluations, including a February 1998 separation 
examination, examiners noted a postoperative scar and, 
without the benefit of x-ray evidence, mild degenerative 
joint disease.    

Since service, the veteran has not sought left shoulder 
treatment, but has undergone two VA examinations.  During the 
first examination, which was conducted in July 1998, the 
veteran indicated that his left shoulder was doing well and 
did not bother him.  He also indicated, however, that he had 
clicking and crepitus.  The examiner noted crepitus, a small 
postoperative punctuate wound, and normal range of motion of 
the left shoulder.  X-rays showed an orthopedic metallic 
device and screw projecting over the glenoid, possibly for 
fixation, but no evidence of a fracture or dislocation, or 
arthritis.  The examiner diagnosed residuals of an 
arthroscopy of the left shoulder.  

During the second examination, which was conducted in 
November 2002, the veteran again complained of crepitus and 
indicated that his joint disabilities would flare up if he 
worked.  When queried as to his dominant arm, the veteran 
indicated that he used both arms, his right for writing and 
batting and his left for throwing.  The examiner noted that 
the veteran had normal forward flexion, abduction and 
external rotation of the left shoulder, but limitation of 
internal rotation of the left shoulder.  The veteran was able 
to perform that motion from 0 to 70 degrees, which the 
examiner indicated was 20 degrees less than normal.  He 
diagnosed residuals of an arthroscopy of the left shoulder 
and indicated that, because the shoulder was asymptomatic, 
new x-rays were not ordered.  In an addendum dated December 
2002, the examiner indicated that there was no marked joint 
deformity, pain, limitation of motion, excess fatigability, 
weakened movement, incoordination, or atrophy on examination 
and that the veteran was fully employable.  

Clearly, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the veteran's 
left shoulder disability.  Since discharge from service, the 
veteran's left shoulder disability has objectively manifested 
as limitation of internal rotation and crepitus, symptoms 
that are contemplated in the initial 10 percent evaluation 
assigned that disability.  Post service, there has been no 
evidence of nonunion or dislocation of the clavicle or 
scapula, malunion of the humerus, or limitation of motion at 
shoulder level.  Moreover, he has not reported, and no 
examiner has found, that the veteran has functional loss, 
other than that which is contemplated in the 10 percent 
evaluation that is currently assigned, during reported flare-
ups or as a result of fatigability, incoordination or pain on 
use. 

B.  Right Knee Disability

The RO has evaluated the veteran's right knee disability as 
10 percent disabling pursuant to DC 5257.  Under 38 C.F.R. § 
4.71a, DC 5257 (2002), a 10 percent evaluation is assignable 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  An 
evaluation in excess of 10 percent is also assignable for 
ankylosis of the knee, flexion of the leg limited to 30 
degrees, and extension of the leg limited to 15 degrees.  38 
C.F.R. § 4.71a, DCs 5256, 5260, 5261 (2002).  As explained 
below, the veteran's right knee disability picture more 
nearly approximates the criteria for the 10 percent 
evaluation the RO initially assigned.

The veteran initially injured his right knee in service when 
he stepped off a curb while running.  In November 1983, this 
injury necessitated an arthroscopy, arthrotomy, and anterior 
cruciate ligament repair.  In November 1997, the veteran 
underwent additional surgery to remove hardware from the 
prior surgery.  Thereafter, examiners noted improvement.  
During a February 1998 separation examination, an examiner 
noted degenerative joint disease.  This diagnosis was not 
based on x-ray evidence. 

Since service, the veteran has not sought right knee 
treatment, but has undergone two VA examinations.  During the 
July 1998 joint examination, he reported that his right knee 
was well and that he could walk on it, but did not run.  The 
examiner noted no right knee abnormalities.  X-rays showed an 
orthopedic pin within the lower femur consistent with 
ligamentous repair, but no evidence of a fracture or 
dislocation, a destructive lesion, or arthritis.  The 
examiner diagnosed residuals, anterior cruciate ligament tear 
with repair in 1983 and arthroscopy in 1997.  During the July 
1998 general medical examination, the examiner indicated that 
the veteran had a postoperative 12-inch scar on his right 
knee, normal range of motion, and no swelling.  

During the November 2002 examination, the veteran reported 
that his right knee had caused no problems since surgery 
other than stiffness in cold weather.  He also indicated that 
his joint disabilities would flare up if he worked.  The 
examiner noted that the veteran had forward flexion from 0 to 
110 degrees, 30 degrees less than the normal 0 to 140 
degrees, full extension, no instability and a negative 
McMurray's test.  He diagnosed residuals of an ACL repair of 
the right knee and indicated that, because the right knee was 
asymptomatic, new x-rays were not ordered.  In an addendum 
dated December 2002, the examiner indicated that there was no 
marked joint deformity, pain, limitation of motion, excess 
fatigability, weakened movement, incoordination, or atrophy 
on examination and that the veteran was fully employable.  

Clearly, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the veteran's 
right knee disability.  Since discharge from service, the 
veteran's right knee disability has objectively manifested as 
stiffness and limitation of flexion, symptoms that are 
contemplated in the initial 10 percent evaluation assigned 
that disability.  Post service, there has been no evidence of 
recurrent subluxation or lateral instability, moderate or 
otherwise, ankylosis, limitation of extension, or arthritis.  
Moreover, the veteran's limitation of flexion was to 110 
degrees, not to 30 degrees.  In addition, the veteran has not 
reported, and no examiner has found, that the veteran has 
functional loss, other than that which is contemplated in the 
10 percent evaluation that is currently assigned, during 
reported flare-ups or as a result of fatigability, 
incoordination or pain on use.

C.  Conclusion

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded higher  evaluations in the future should any of his 
disability pictures change.  See 38 C.F.R. § 4.1 (2002).  At 
present, however, the Board finds that the 10 percent 
evaluations the RO initially assigned the veteran's left 
shoulder and right knee disabilities have more nearly 
approximated the veteran's disability pictures since the 
veteran's discharge from service in June 1998.

There is no indication that the schedular criteria are 
inadequate to evaluate any of the disabilities at issue in 
this appeal.  The veteran does not assert, and the evidence 
does not establish, that any of these disabilities, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claims for higher initial evaluations do not 
present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards.  The Board is thus not required to remand any of 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for higher initial evaluations for left shoulder and right 
knee disabilities have not been met.  In reaching its 
decision, the Board considered the complete history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect the disabilities have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.




ORDER

Service connection for right ear hearing loss is denied.

Service connection for sleep apnea is denied.

An initial evaluation in excess of 10 percent for 
postoperative residuals of a left shoulder arthroscopy is 
denied.

An initial evaluation in excess of 10 percent for 
postoperative residuals of an anterior cruciate ligament 
repair, right knee, is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a low back disorder and sinusitis as well as 
entitlement to an initial compensable evaluation for a 
ganglion cyst of the left wrist.  Additional development is 
necessary before the Board can decide these claims.  

As previously indicated, during the pendency of the veteran's 
appeal, the law changed, see VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), but the RO did not develop the 
veteran's claims for service connection for a low back 
disorder and sinusitis pursuant to this change.  The VCAA 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103(A) (West 2002).  In this case, 
service and post-service medical records establish that the 
veteran received in-service treatment for low back and sinus 
complaints and has since been diagnosed with low back pain 
and chronic nasal congestion.  However, there is no medical 
opinion of record addressing whether the low back pain and 
nasal congestion represent symptoms of disorders that are 
related to the in-service low back and sinus complaints.  
Absent such evidence, the Board cannot decide the veteran's 
claims for service connection for a low back disorder and 
sinusitis. 

The RO has evaluated the veteran's left wrist cyst as a 
noncompensably disabling scar pursuant to Diagnostic Code 
(DC) 7805.  The regulation governing ratings of skin (which 
include scars), 38 C.F.R. § 4.118, was amended while the 
veteran's appeal was pending, effective August 30, 2002.  See 
67 Fed. Reg. 49590, 49599 (Aug. 30, 2002).  In this case, the 
RO did not notify the veteran of the aforementioned change or 
consider his claim pursuant thereto presumably because the 
amendment did not alter the language of DC 7805.  However, 
there are other potentially applicable DCs that were revised 
by the recent amendments such as DC 7819 (benign new growths 
of the skin), DC 7801 (scars, other than head, face, or neck 
that are deep or that cause limited motion), DC 7802 (scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion), DC 7803 (superficial, unstable 
scars), and DC 7804 (superficial scars that are painful on 
examination).  See 67 Fed. Reg. 49590, 49599 (Aug. 30, 2002) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804).  To the extent that the revised provisions 
are potentially applicable to this matter from their 
effective date, they are to be considered by the RO.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

This case is REMANDED for the following development:

1.  The RO should afford the veteran a VA 
examination of his low back by an 
appropriate specialist.  The purpose of 
this examination is to determine the 
etiology of any back disorder shown to 
exist.  Prior to the examination, the RO 
should furnish the examiner with the 
veteran's claims file, and a copy of this 
REMAND, for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should: list all objective 
findings related to the veteran's low 
back; diagnose all back disorders shown 
to exist; and opine whether it is at 
least as likely as not that each disorder 
is related to the veteran's period of 
active service, including documented in-
service back complaints.  If the examiner 
finds that the veteran has low back pain, 
he or she should specifically indicate 
whether that symptom is attributable to a 
particular back disorder.  The examiner 
should include detailed rationale for his 
or her opinion.

2.  The RO should afford the veteran a VA 
examination of his sinuses by an 
appropriate specialist.  The purpose of 
this examination is to determine the 
etiology of any sinus disorder shown to 
exist.  Prior to the examination, the RO 
should furnish the examiner with the 
veteran's claims file, and a copy of this 
REMAND, for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should: list all objective 
findings related to the veteran's 
sinuses; diagnose all sinus disorders 
shown to exist; and opine whether it is 
at least as likely as not that each 
disorder is related to the veteran's 
period of active service, including 
documented in-service sinus complaints.  
If the examiner finds that the veteran 
has chronic nasal congestion, he or she 
should specifically indicate whether that 
symptom is attributable to a particular 
sinus disorder.  The examiner should 
include detailed rationale for his or her 
opinion.

3.  The RO should afford the appellant a 
comprehensive skin examination, to be 
conducted by a qualified physician, to 
ascertain the symptomatology associated 
with the veteran's ganglion cyst of the 
left wrist.  The appellant's claims 
folder, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  After conducting 
any necessary clinical testing or 
indicated studies, the examiner should 
report on the size and width of the cyst 
in square inches; the examiner should 
indicate whether the ganglion cyst is 
deep (i.e., one associated with 
underlying soft tissue damage) or causes 
limitation of motion; or is superficial 
(i.e., not associated with underlying 
soft tissue damage) and does not cause 
limited motion; or unstable (where there 
is frequent loss of covering of skin over 
the area in question); or whether there 
is evidence that the cyst is poorly 
nourished, subject to ulceration, tender 
or painful to palpation; or is productive 
of other limitation of function.   

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for a low back disorder and sinusitis and 
claim for an initial compensable 
evaluation for a ganglion cyst of the 
left wrist based on all of the evidence 
of record.  If the RO denies the benefits 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 


considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 


